Citation Nr: 0520590	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-03 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
to include as due to Agent Orange exposure.

2.  Entitlement to an effective date earlier than December 
21, 2000, for entitlement to service connection for post-
operative status, herniated disc L5-S1.

3.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU) 
before November 14, 2000.


WITNESS AT HEARING ON APPEAL

Veteran




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

B. Tierney, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran served on active service from 
February 1968 to September 1969.

In November 2000, the Board issued a decision denying the 
veteran's claims of entitlement to service connection for a 
liver disorder and entitlement to TDIU.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court entered an 
order granting Appellee's Motion for Remand vacating the 
November 2000 decision of the Board and remanding it for 
further adjudication.  The Court directed the Board to insure 
that the duty to assist requirements 38 U.S.C.A. § 5103A(c) 
(West 2002) were met and to provide an adequate statement of 
the reasons and bases for its decision.

The veteran's appeal was remanded by the Board in June 2003 
for evidentiary development by the RO.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

Subsequent to the Board's June 2003 Remand, the RO granted 
the veteran's claim of entitlement to TDIU, effective 
November 14, 2000.  The Court has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issue of 
entitlement to TDIU prior to that date remains in appellate 
status.

The Board notes that the issue of entitlement to an effective 
date earlier than December 21, 2000, for service connection 
for post-operative status, herniated disc L5-S1 arises from 
the July 2003 rating decision that established service 
connection.  The veteran disagreed with the effective date 
assigned for service connection, and has properly perfected 
an appeal.

The issue of entitlement to TDIU before November 14, 2000 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran served in Vietnam during the Vietnam era.

3.  The veteran's liver disorder, characterized as right 
hepatic lesion, is not recognized by the VA as a disease for 
which the Secretary has determined that a presumption of 
service connection on the basis of Agent Orange exposure is 
warranted.

4.  No evidence of a chronic liver disorder, including right 
hepatic lesion or hemangioma, is shown in service, and no 
competent medical evidence of record relates the veteran's 
current liver disorder to his service, to include Agent 
Orange exposure therein.

5.  Service connection for a back condition was denied by the 
RO in April 1972.  In a March 1982 decision, the Board denied 
service connection for a low back disorder on the merits.  In 
each decision, VA found that the veteran's back disorder pre-
existed service and was not incurred in or aggravated by 
service.  

6.  The veteran submitted an informal claim to reopen his 
previously denied claim of entitlement to service connection 
for a low back disorder on July 6, 1993.


CONCLUSIONS OF LAW

1.  A liver disorder, to include as due to Agent Orange 
exposure, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2004).

2.  The criteria for an effective date of July 6, 1993, but 
no earlier, for the grant of service connection for post-
operative status, herniated disc L5-S1 have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.157(b), 3.400 (2004).

3.  The April 1972 rating decision was subsumed by the March 
1982 Board decision and therefore is not subject to review 
for clear and unmistakable error.  38 C.F.R. §§ 3.105(a), 
20.1104 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard to the issue of 
entitlement to service connection for a liver disorder and 
entitlement to TDIU.  The remaining issue on appeal is not 
subject to the duty to notify provisions of the VCAA.  The 
VCAA provides, among other things, that the VA will make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

With regard to the aspect of the veteran's claims of 
entitlement to an earlier effective date for service 
connection, in a Precedent Opinion dated in December 2003, 
the VA General Counsel found that the duty to notify 
provisions of 38 U.S.C.A. § 5103 are not applicable to issues 
arising from, or "downstream" from, the grant of service 
connection such as claims for an earlier effective date or 
disagreement with the initial rating of a newly service-
connected disability.  See Vet. Aff. Op. Gen. Couns. Prec. 8-
2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of the 
chief legal officer of the Department, and regulations of the 
Department, are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 2002).

The veteran's claim of clear and unmistakable error in the 
April 1972 RO decision now before the Board is a legal 
challenge to a prior RO decision and does not involve 
requiring or submitting any additional evidence since any 
clear and unmistakable error must be based on the record and 
law that existed at the time of that decision.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  The Court has held that 
the VCAA is not applicable to claims alleging CUE in prior VA 
decisions.  See Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001) (regarding Board decisions); Parker v. Principi, 
15 Vet. App. 407 (2002) (regarding RO decisions).

In a June 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the June 2003 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in August 1998.  The Court has 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 420-421.  In this case, however, it is 
obvious that the RO could not have provided the VCAA notice 
prior to the initial adjudication because that adjudication 
took place more than two years prior to the enactment of the 
VCAA and the promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  In the March 2004 Supplemental Statement of the 
Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  

Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in June 2003 to notify the veteran in accord with the 
VCAA and the Court's mandate, and to obtain any additional 
evidence or records as identified by the veteran.  Presumably 
with the advice of counsel, he submitted a statement in July 
2003 noting that he had no further medical evidence to 
submit.  The Board finds that the RO has complied with the 
June 2003 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO and the 
retrospective nature of the veteran's claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Service Connection for a Liver Disorder

The veteran claims that he currently suffers from a liver 
disorder, characterized as right hepatic lesion, as a result 
of his exposure to herbicides in Vietnam.  In this regard, 
the veteran's DD-214 shows that the veteran served from 
February 1968 to September 1969, including a period of 
service of one year and 14 days with the U.S. Army, Pacific.

Service connection may be granted if the evidence 
demonstrates that a current disability has resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was manifested in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical, unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a) 
(2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered to be an herbicide agent, and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The law had previously been interpreted to require that a 
veteran must first have one of the above-listed disorders in 
order to be presumed exposed to an herbicide agent.  Then, 
the Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976, among other things, 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, not 
just those who now have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This statutory provision became effective in 
December 2001, overriding a judicial holding in McCartt v. 
West, 12 Vet. App. 164 (1999), which required that the 
veteran have a presumptive disease before exposure would be 
presumed.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e), or otherwise show that Agent Orange or 
another herbicide agent caused the claimed disability.

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notices, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); and 
Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002). 

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS subsequently issued a report entitled Veterans and Agent 
Orange:  Health Effects of Herbicides Used in Vietnam, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

With respect to the medical evidence, the veteran's service 
medical records make no reference to problems concerning any 
liver disorders or problems, to include a right hepatic 
lesion.  In fact, the first indication of any liver problems 
dates from January 1997, which is more than twenty years 
after the veteran's discharge from service.  Specifically, 
medical records from the Grand Island VA Medical Center 
(VAMC) dated from 1969 to 1997 contain notations dated 
January 14, 1997 indicating the veteran complained of 
intermittent chest pain and lower abdominal pain, and was 
diagnosed with back pain and hepatic cyst (mass) to be 
further evaluated by CT scan examination.  Additionally, 
January 1997 notations from the Lincoln VAMC indicate that 
the veteran underwent a CT scan examination, including 
multiple axial CT images of the abdomen and pelvis, which 
revealed a 4 centimeter lesion in the inferior portion of the 
right hepatic lobe, most likely the anterior segment.  The 
veteran also had two 5 millimeter hypo-densities, one in the 
hepatic dome and the other in the posterior segment of the 
right hepatic lobe consistent with hepatic cysts.  The 
veteran's diagnosis was 4 centimeter hepatic hemangioma, 
stable, and hepatic cyst stable.

Furthermore, records obtained from the Social Security 
Administration (SSA) contain medical records describing the 
treatment the veteran has received over time for various 
disorders, but primarily for back problems and other non-
liver related disorders.

The May 1998 VA liver examination report reveals the veteran 
was overweight, but alert, oriented and in no acute distress.  
He had a cherry angiomata over the anterior chest wall, 
anterior abdominal wall, and a few over the posterior chest 
wall.  He also had some brown maculae over the anterior 
abdominal wall.  No hepatosplenomegaly or masses were 
palpable, and the veteran's liver panel was within normal 
limits.  The veteran's diagnosis was gastroesophageal reflux 
disease, and 4 centimeter lesion of the right hepatic lobe as 
noted in the January 1997 CT scan.

Finally, in March 2003, the veteran was examined by VA and 
his records reviewed by the examiner.  The examiner noted 
that the veteran had a history of a 4 cm hemangioma in the 
right lobe of the liver, discovered incidentally when he was 
being evaluated for chronic abdominal pain.  The examiner 
stated that there was no evidence, on review of the record or 
taking a history or performing a physical examination, of any 
chronic liver disease.  Blood tests showed normal liver 
function tests, electrolytes, and kidney function.  All 
hepatitis testing was negative.  Based upon these and other 
reported tests, the examiner opined that there was no 
evidence of chronic liver disease on the results.  It was his 
conclusion that the veteran did not have a chronic liver 
disease.  The examiner did note that the veteran did have a 4 
cm hemangioma in the right lobe of the liver, which was an 
incidental finding.

Based on the foregoing, the Board finds that the veteran has 
not established service connection for a liver disorder under 
either the direct or presumptive theories of service 
connection.  As noted above, the record shows that the 
veteran served in the Republic of Vietnam during the Vietnam 
era, and competent medical evidence demonstrates that he 
currently has a right hepatic lesion, more specifically 
diagnosed as a hemangioma.  

Nevertheless, the Board notes that the veteran's liver 
disorder is not among the diseases for which the Secretary of 
Veterans Affairs, under the Authority of the Agent Orange Act 
of 1991, has determined is associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As such, the veteran has not established service 
connection for a liver disorder by the use of statutory 
presumptions, and thus, service connection can only be 
established with proof of actual direct causation.  See 
Combee, supra.

However, as the veteran has also failed to present medical 
evidence showing in-service incurrence or aggravation of his 
current liver disorder, including as secondary to exposure to 
herbicides, there is no basis for a finding of entitlement to 
service connection on a direct basis.  As noted above, the 
veteran was first diagnosed with a liver disorder in 1997, 
which is more than twenty years after his separation from 
active military service.  In addition, none of the post-
service clinical records contains a medical opinion relating 
the veteran's liver disorder, to include right hepatic 
lesion, to his period of service or to herbicide exposure 
therein.  Despite contentions by the veteran and his 
representative that his liver disorder is related to exposure 
to Agent Orange in service, lay assertions of medical 
etiology can never constitute evidence of in-service 
incurrence or aggravation.  See 38 U.S.C.A. § 5107(a).

In the absence of competent medical evidence to support the 
veteran's claim that his liver disorder was incurred in or 
aggravated by service, or is otherwise related to service, 
the veteran's claim must be denied.  

An Effective Date Earlier than December 21, 2000, 
For Entitlement to Service Connection 
For Post-operative Status, Herniated Disc L5-S1.

The veteran asserts that he should be entitled to an 
effective date earlier than December 21, 2000, for service 
connection for post-operative status, herniated disc L5-S1.

The veteran first claimed entitlement to service connection 
for a back disorder in approximately November 1971.  His 
claim was denied by the RO in April 1972.  He disagreed with 
the denial, was issued a Statement of the Case (SOC), but did 
not perfect his appeal.  It therefore became final.

The veteran filed a request to reopen the previously denied 
claim in April 1980.  After initially denying his request to 
reopen, for lack of new and material evidence, the RO 
reopened the claim.  The RO again denied the claim on the 
merits in a September 1980 rating decision.  On this 
occasion, the veteran perfected his appeal.  The Board denied 
the veteran's appeal on the merits in March 1982.

In July 1993, the veteran's representative submitted a letter 
seeking to revise the April 1972 rating decision based on 
clear and unmistakable error (CUE).

In pertinent part, in a November 1993 rating decision the RO 
denied the veteran's claim of clear and unmistakable error in 
the April 1972 rating decision.  The veteran perfected an 
appeal of the denial.  In April 1994, the veteran testified 
before a hearing officer at the RO regarding his back injury 
in service and his post service history of back disability.

Prior to the certification of the veteran's appeal of the CUE 
and other issues to the Board, the RO sent a letter to the 
veteran.  It informed the veteran that it was removing the 
issue of CUE in the April 1972 rating decision from appellate 
status because under VA regulation when a claim is disallowed 
by the Board it may not thereafter be reopened and allowed, 
and no claim based on the same factual basis shall be 
considered.  The RO noted that this means that the regional 
office does not have the authority to overturn an appellate 
determination in the absence of new and material evidence.  
The RO concluded that the issue was being withdrawn from the 
veteran's notice of disagreement.  It noted the veteran could 
file a motion of reconsideration by the Board if review at 
that level was desired.

The RO received a letter from the veteran's representative on 
December 21, 2000.  Attached to the letter was a statement 
from a VA physician opining that while the veteran did have a 
pre-existing back disorder, he also had two back injuries in 
service.  He opined that the in service injuries either 
caused the current low back disorder or aggravated the pre-
existing back disorder.  

In July 2003, the RO granted the veteran's claim of 
entitlement to service connection for a post-operative 
status, herniated disc L5-S1.  The effective date of service 
connection was found to be December 21, 2000; the date of 
receipt of the medical opinion.

Law and Regulation

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:
(i) Received within appeal period or prior to 
appellate decision.  The effective date will 
be as though the former decision had not been 
rendered. . . .
(ii) Received after final disallowance.  Date 
of receipt of new claim or date entitlement 
arose, whichever is later. . . .

(r) Reopened claims:  Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (2002).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly:  "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).

Analysis

The veteran's attorney argues that the July 1993 claim of 
clear and unmistakable error has remained open because it was 
never properly adjudicated by the Board after it had been 
perfected for appellate consideration.  The Board must agree.  
The removal of the veteran's claim for appellate status was 
not a final decision on the merits of the veteran's appeal.  
Although the RO may have been correct in its reasoning, the 
veteran was entitled to an appellate decision by the Board.  
See 38 U.S.C.A. § 7104 (West 2002).

The Board finds that the veteran's July 1993 claim of clear 
and unmistakable error included an informal request to reopen 
the previously denied claim of entitlement to service 
connection for the veteran's back disorder.  Review of the 
testimony from the April 1994 hearing indicates that evidence 
beyond that previously of record in April 1972 was entered 
into the record.

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  The Board finds it reasonable to 
infer that the veteran, in addition to seeking to overturn 
the April 1972 rating decision, was seeking to establish 
service connection.

Because that July 1993 informal claim of service connection 
was never adjudicated, it remained open.  The proper date of 
service connection for the veteran's post-operative status, 
herniated disc L5-S1, is the date of receipt of the claim, 
July 6, 1993.

Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a) (2004), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 2002).

Although the July 1993 claim of clear and unmistakable error 
has remained open, the Board finds that it must fail on the 
merits.  Pursuant to 38 C.F.R. § 20.1104 (2004), when a 
determination of the agency of original jurisdiction is 
affirmed by the Board, the determination is subsumed by the 
final appellate decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id., at 314.  Additionally, 
the Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  

The issue before the RO in April 1972 was whether service 
connection was warranted for the veteran's back disorder.  
The veteran's claim for clear and unmistakable error in the 
April 1972 rating decision lacks legal merit because the 
Board considered the same information in its March 1982 
decision as the RO did in the April 1972 rating decision and 
affirmed the denial of service connection.  

A rating decision issued by the agency of original 
jurisdiction, which is appealed to and affirmed by the Board 
is considered to be subsumed by the Board decision and, thus, 
pursuant to the Federal Circuit's holding in Smith (William 
A.) v. Brown, 35 F.3d 1516, 1523-25 (Fed. Cir. 1994) (Board 
decisions not subject to collateral attack under 38 C.F.R. 
§ 3.105(a)), no claim of clear and unmistakable error, under 
section 3.105(a), may exist as a matter of law.  See also 
Duran v. Brown, 7 Vet. App. 216, 224 (1994) (Clear and 
unmistakable error can be alleged only as to a "prior, 
unappealed [RO rating] decision.").  

While the veteran failed to perfect the appeal of the April 
1972 rating decision, the Board finds that the April 1972 
rating decision was essentially subsumed by the Board's 
decision in March 1982.  Stated differently, when the Board 
adjudicated the veteran's claim for service connection for a 
low back disorder, it adjudicated the claim on the merits as 
opposed to a previously-denied claim.  Therefore, the April 
1972 rating decision may not be reviewed for clear and 
unmistakable error, and any such claim cannot exist as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(In a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).  

Thus, entitlement to an effective date earlier than July 6, 
1993, for entitlement to service connection for post-
operative status, herniated disc L5-S1 is denied.


ORDER

The claim of service connection for a liver disorder is 
denied.

Entitlement to an effective date of July 6, 1993, for service 
connection for post-operative status, herniated disc L5-S1 is 
granted.

The claim of clear and unmistakable error in the April 1972 
rating decision, which denied service connection for a back 
condition, is denied.


REMAND

Based upon the grant of an earlier effective date of service 
connection for the veteran's post-operative status, herniated 
disc L5-S1, the Board finds that the claim of entitlement to 
TDIU before November 14, 2000 must be remanded prior to 
appellate consideration.  The RO must determine the 
appropriate disability rating for the veteran's post-
operative status, herniated disc L5-S1, from July 6, 1993, to 
December 21, 2000, prior to the consideration of whether the 
veteran met the criteria for TDIU prior to November 14, 2000.  
The Board finds that the claims are are inextricably 
intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation 
require that the claims be adjudicated together); see also 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, 
depending on how the veteran's low back disability is rated, 
the schedular criteria for TDIU may be met earlier than 
November 14, 2000.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Develop and adjudicate the 
appropriate disability rating for the 
veteran's post-operative status, 
herniated disc L5-S1, between July 6, 
1993, and December 21, 2000.

2.  Thereafter, readjudicate the 
veteran's claim for entitlement to an 
effective date for TDIU prior to November 
14, 2000.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


